DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicants arguments and claim amendments received on November 30, 2022 are entered into the file. Currently, claims 1, 3, 4, 13, 15, 17 and 19 are amended; claims 7-8, 11-12 and 20 are cancelled; resulting in claims 1-6, 9, 10 and 13-19 pending for examination.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2009/0162595; cited on IDS).
Regarding claim 1, Ko et al. teaches a striped adhesive construction (label) comprising a facestock (12; substrate) having an inner surface (14; backside of substrate) and an outer surface (16), a first adhesive (18) and a second adhesive (20) disposed on the inner surface (14; backside of substrate) of the facestock (substrate) (Figure 6a, 7, 9, 11, 12a-c; [0010-0015, 0036-0039, 0043-0052, 0061-0074]). The first adhesive (18) and a second adhesive (20) are disposed in an alternating stripe pattern such that the first adhesive and the second adhesive are in an alternating, nonoverlapping and adjacent relationship as shown by the figures of the reference (Figure 6a, 7, 9, 11, 12a-c; [0010-0015, 0036-0039, 0043-0052, 0061-0074]). 
Ko et al. does not expressly teach the newly added limitation of the adhesive pattern being a diagonal pattern with each diagonal bar of the first adhesive separated by a diagonal bar of the second adhesive and each diagonal bar of the second adhesive separated by a diagonal bar of the first adhesive, wherein the diagonal bars of first adhesive does not overlap or intersect any of the diagonal bars of second adhesive. Ko et al. does, however, teach that the dual die used for forming the adhesive stripe pattern can be varied for many different uses simply by rearranging the shims to create the desired pattern, and can easily be reconfigured for many different applications simply by rearranging the shims ([0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reconfigure the shims of the dual die to form any desired pattern for the first adhesive and second adhesive, including an alternating diagonal line pattern as presently recited by the instant claims. 
Regarding claims 3 and 4, Ko et al. teaches all the limitations of claim 1 above. Ko et al. further teaches that the label construction is comprised of two different types of adhesive exhibiting two different adhesive properties to enable manipulation of desired adhesive properties in a single adhesive construction ([0010-0015, 0036-0039, 0043-0052, 0061-0074]). Ko et al. further teaches that by changing the thicknesses (i.e. amounts) of the two adhesives or the ratio of the two thicknesses, or widths of the adhesives, the adhesive properties of the striped construction can be varied or adjusted according to the desired application ([0068]). 
While Ko et al. does not expressly teach the first adhesive has a first thickness or amount and the second adhesive is applied at a second thickness or amount, wherein the first thickness or amount is greater than the second thickness or amount, such a modification would have been obvious to one of ordinary skill in the art based on the desired adhesive properties for the intended application as disclosed by Ko et al. ([0068]). 
Regarding claim 5, Ko et al. teaches all the limitations of claim 1 above, and further teaches that the striped adhesive construction is comprised of two different types of adhesive exhibiting two different adhesive properties to enable manipulation of desired adhesive properties in a single adhesive construction ([0010-0015, 0036-0039, 0043-0052, 0061-0074]). 
Regarding claim 19, Ko et al. teaches a striped adhesive construction (label) comprising a facestock (12; substrate) having an inner surface (14; backside of substrate) and an outer surface (16), a first adhesive (18) and a second adhesive (20) disposed on the inner surface (14; backside of substrate) of the facestock (substrate) (Figure 6a, 7, 9, 11, 12a-c; [0010-0015, 0036-0039, 0043-0052, 0061-0074]). The first adhesive (18) and the second adhesive (20) are arranged in an alternating and adjacent stripe pattern (bars), such that the first adhesive (18) and the second adhesive (20) do not overlap (Figure 6a, 7, 9, 11, 12a-c; [0010-0015, 0036-0039, 0043-0052, 0061-0074]).
Ko et al. does not expressly teach the newly added limitation of the adhesive pattern being comprised of an alternating diagonal bar pattern, however, the reference does teach that the dual die used for forming the adhesive stripe pattern can be varied for many different uses simply by rearranging the shims to create the desired pattern, and can easily be reconfigured for many different applications simply by rearranging the shims ([0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reconfigure the shims of the dual die to form any desired pattern for the first adhesive and second adhesive, including an alternating diagonal line pattern as presently recited by the instant claims. 

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2009/0162595; cited on IDS) in view of Maloney (US 6,730,396).
Regarding claim 2, Ko et al. teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the striped adhesive construction (label) includes a contiguous area along one side of the backside is devoid of the first and second adhesive to enable handling of the label. 
Maloney teaches adhesive constructions (labels) comprising a flexible substrate (5) with two different adhesive fields (11, 12; 13, 14), wherein as shown in Figure 3, narrow adhesive free strips (82) are positioned along the edges to facilitate handling (col. 7 Ln. 54-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the striped adhesive construction (label) to include adhesive free zones along the edges to facilitate handling as taught by Maloney. 
Regarding claim 10, Ko et al. teaches all the limitations of claim 1 above, however, the reference does not expressly teach that approximately a ½ square inch of a top left corner of the backside is devoid of any adhesive. 
Maloney teaches adhesive constructions (labels) comprising a flexible substrate (5) with two different adhesive fields (11, 12; 13, 14), wherein as shown in Figure 3, narrow adhesive free strips (82) are positioned along the edges to facilitate handling (col. 7 Ln. 54-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the striped adhesive construction (label) of Ko et al. to include adhesive free zones along the edges to facilitate handling as taught by Maloney. Furthermore, it would have been obvious to one of ordinary skill in the art to have the adhesive free zone be in a top left corner and be any size based on the size of the instrument or hands that will be handling the labels to ensure that they do not contact any adhesive. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2009/0162595; cited on IDS) in view of Dodge et al. (US 2013/0202885; cited on IDS).
Regarding claim 6, Ko et al. teaches all the limitations of claim 1 above, however, the reference does not expressly teach that the first adhesive and the second adhesive are an adhesive mixture of at least two different adhesives. 
Dodge et al. teaches a high performance water-based tackified acrylic pressure sensitive adhesive comprised of a first polymer that is an acrylate polymer or copolymer (first adhesive), a second polymer and a tackifier (second adhesive) (Abstract; [0007-0012, 0020-0063]). Dodge et al. further teaches an article of manufacture comprising a support member and a layer of pressure sensitive adhesive as described previously, wherein the adhesive layer can be formed in a regular or random pattern ([0062-0063]). Dodge et al. teaches that the adhesive composition addresses the need to provide a pressure sensitive adhesive with better adhesion to difficult substrates, better cohesion and resistance to shear ([0006]).
Both Ko et al. and Dodge et al. teach substrates having adhesive patterns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the adhesive in the striped adhesive construction (label) taught by Ko et al. with the adhesive taught by Dodge et al. to provide better adhesion to conventionally known difficult substrates, as well as better cohesion and resistance to shear. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2009/0162595; cited on IDS) in view of Wiseman (US 4,738,391).
Regarding claim 9, Ko et al. teaches all the limitations of claim 1 above. While Ko et al. teaches that the label construction is comprised of two different types of adhesive exhibiting two different adhesive properties to enable manipulation of desired adhesive properties in a single adhesive construction ([0010-0015, 0036-0039, 0043-0052, 0061-0074]), the reference does not expressly teach that the first adhesive is moisture activated and the second adhesive is non-moisture activated. 
Wiseman teaches a sealable envelope comprising two different adhesives, a pressure sensitive adhesive and a wettable dry adhesive on the flap of the envelope for selective use of either or both to seal the flap to the container body (col. 2 Ln. 10-68). By utilizing these two different adhesives, the envelope is able to be permanently sealed using the pressure sensitive adhesive or temporarily sealed using the moisture activated adhesive, and can be used repeatedly utilizing only the temporary sealing feature (col. 2 Ln. 10-68, col. 4 Ln. 13-col. 5 Ln. 20).
As both Ko et a. and Wiseman teach adhesive constructions using two different adhesive, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first adhesive and second adhesive taught by Ko et al. to be a moisture activated adhesive and a pressure sensitive adhesive as taught by Wiseman to enable the adhesive constructions to be permanently adhered, temporarily adhered or both, and have repeated adherence use by utilizing only the temporary sealing function.  

Claims 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2009/0162595; cited on IDS) in view of Vigunas et al. (US 2007/0267146).
Regarding claim 13, Ko et al. teaches a striped adhesive construction (label) comprising a facestock (12; substrate) having an inner surface (14; backside of substrate) and an outer surface (16), a first adhesive (18) and a second adhesive (20) disposed on the inner surface (14; backside of substrate) of the facestock (substrate) (Figure 6a, 7, 9, 11, 12a-c; [0010-0015, 0036-0039, 0043-0052, 0061-0074]). The first adhesive (18) and a second adhesive (20) are disposed in an alternating stripe pattern such that the first adhesive and the second adhesive are in an alternating, nonoverlapping and adjacent relationship (Figure 6a, 7, 9, 11, 12a-c; [0010-0015, 0036-0039, 0043-0052, 0061-0074]). 
Ko et al. does not expressly teach the newly added limitation of the adhesive pattern being a diagonal pattern with each diagonal bar of the first adhesive separated by a diagonal bar of the second adhesive and each diagonal bar of the second adhesive separated by a diagonal bar of the first adhesive, wherein the diagonal bars of first adhesive does not overlap or intersect any of the diagonal bars of second adhesive. Ko et al. does, however, teach that the dual die used for forming the adhesive stripe pattern can be varied for many different uses simply by rearranging the shims to create the desired pattern, and can easily be reconfigured for many different applications simply by rearranging the shims ([0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reconfigure the shims of the dual die to form any desired pattern for the first adhesive and second adhesive, including an alternating diagonal line pattern as presently recited by the instant claims. 
Ko et al. does not expressly teach that the striped adhesive construction (label) is in the form of a label roll. Vigunas et al. teaches a label roll comprising a substrate having and adhesive coating applied on one side and a release coating applied on the other side, wherein the labels are in the form of a roll comprising a plurality of labels.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the striped adhesive construction (label) of Ko et al. to be in the form of a roll comprising a plurality of labels as taught by Vigunas et al. to enable multiple labels of the same construction to be available for use. As stated in MPEP 2114.04(VI)(B), the mere duplication of parts does not have patentable significance unless a new and unexpected result in produced. Supplying labels in roll form is well known in the label art. 
Regarding claim 16, Ko et al. in view of Vigunas et al. teaches all the limitations of claim 13 above, and Ko et al. further teaches that the striped adhesive construction is comprised of two different types of adhesive exhibiting two different adhesive properties to enable manipulation of desired adhesive properties in a single adhesive construction ([0010-0015, 0036-0039, 0043-0052, 0061-0074]). 
Regarding claim 17,  Ko et al. in view of Vigunas et al. teaches all the limitations of claim 13 above. Ko et al. teaches that the label construction is comprised of two different types of adhesive exhibiting two different adhesive properties to enable manipulation of desired adhesive properties in a single adhesive construction ([0010-0015, 0036-0039, 0043-0052, 0061-0074]). Ko et al. further teaches that by changing the thicknesses of the two adhesives or the ratio of the two thicknesses, or widths of the adhesives, the adhesive properties of the striped construction can be varied or adjusted according to the desired application ([0068]). 
While Ko et al. does not expressly teach the first adhesive has a first thickness and the second adhesive is applied at a second thickness, wherein the first thickness is greater than the second thickness, such a modification would have been obvious to one of ordinary skill in the art based on the desired adhesive properties for the intended application as disclosed by Ko et al. ([0068]). 

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2009/0162595; cited on IDS) in view of Vigunas et al. (US 2007/0267146) and Dodge (US 2013/0202885; cited on IDS).
Regarding claims 14 and 15, Ko et al. in view of Vigunas et al., however, the references the reference does not expressly teach that the first adhesive and the second adhesive are an adhesive mixture of at least two different adhesives. 
Dodge et al. teaches a high performance water-based tackified acrylic pressure sensitive adhesive comprised of a first polymer that is an acrylate polymer or copolymer (second adhesive), a second polymer and a tackifier (first adhesive) (Abstract; [0007-0012, 0020-0063]). Dodge et al. further teaches an article of manufacture comprising a support member and a layer of pressure sensitive adhesive as described previously, wherein the adhesive layer can be formed in a regular or random pattern ([0062-0063]). Dodge et al. teaches that the adhesive composition addresses the need to provide a pressure sensitive adhesive with better adhesion to difficult substrates, better cohesion and resistance to shear ([0006]).
Both Ko et al. and Dodge et al. teach substrates having adhesive patterns, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the adhesive in the striped adhesive construction (label) taught by Ko et al. in view of Vigunas with the adhesive taught by Dodge et al. to provide better adhesion to conventionally known difficult substrates, as well as better cohesion and resistance to shear. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2009/0162595; cited on IDS) in view of Vigunas et al. (US 2007/0267146) and Maloney (US 6,730,396).
Regarding claim 18, Ko et al. in view of Vigunas et al. teaches all the limitations of claim 13 above, however, the reference does not expressly teach that an area of a top left corner of the backside is devoid of any adhesive. 
Maloney teaches adhesive constructions (labels) comprising a flexible substrate (5) with two different adhesive fields (11, 12; 13, 14), wherein as shown in Figure 3, narrow adhesive free strips (82) are positioned along the edges to facilitate handling (col. 7 Ln. 54-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the striped adhesive construction (label) of Ko et al. in view of Vigunas et al. to include adhesive free zones along the edges to facilitate handling as taught by Maloney. Furthermore, it would have been obvious to one of ordinary skill in the art to have the adhesive free zone be in a top left corner and be any size based on the size of the instrument or hands that will be handling the labels to ensure that they do not contact any adhesive. 

Response to Arguments
Response-Claim Rejections - 35 USC § 112
The previous rejections of claims 4, 8, 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention are overcome by Applicants amendments to claims 4 and 15, and the cancellation of claim 8 in the response filed November 30, 2022.

Response-Claim Rejections - 35 USC § 102 and 103
In light of the Applicants amendments to the claims in the response filed November 30, 2022, Ko et al. is now being used to reject the claims solely under 35 USC § 103. All arguments still deemed valid will be addressed herein. 
Applicant's arguments filed November 30, 2022 have been fully considered but they are not persuasive. 
With respect to independent claim 1, the Applicant argues on page 6 that Ko et al. does not teach the newly added limitation requiring that the adhesive pattern be an alternating diagonal bar pattern comprised of the first adhesive and second adhesive, wherein the diagonal bars of the pattern do not overlap or intersect. This argument is not persuasive.
As stated in the rejections above, Ko et al. teaches that the dual die used for forming the adhesive stripe pattern can be varied for many different uses simply by rearranging the shims to create the desired pattern, and can easily be reconfigured for many different applications simply by rearranging the shims ([0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reconfigure the shims of the dual die to form any desired pattern for the first adhesive and second adhesive, including an alternating diagonal line pattern as presently recited by the instant claims. 
The Applicant further argues on page 7 that the secondary references to Maloney, Dodge and Wiseman do not cure the deficiencies of Ko et al., however, these arguments are not persuasive for the reasons expressed above with respect to the rejection of claim 1 over Ko et al.
With respect to independent claim 13, the Applicant argues on page 8 that Ko et al. does not teach the newly added limitation requiring that the adhesive pattern be an alternating diagonal bar pattern comprised of the first adhesive and second adhesive, wherein the diagonal bars of the pattern do not overlap or intersect, and the secondary reference to Vigunas does not cure the deficiencies of Ko et al. This argument is not persuasive.
As stated in the rejections above, Ko et al. teaches that the dual die used for forming the adhesive stripe pattern can be varied for many different uses simply by rearranging the shims to create the desired pattern, and can easily be reconfigured for many different applications simply by rearranging the shims ([0034]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reconfigure the shims of the dual die to form any desired pattern for the first adhesive and second adhesive, including an alternating diagonal line pattern as presently recited by the instant claims. 
The Applicant further argues on page 8 that the secondary references to Maloney and Dodge do not cure the deficiencies of Ko et al., however, these arguments are not persuasive for the reasons expressed above with respect to the rejection of claim 13 over Ko et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA POWERS whose telephone number is (571)270-5624. The examiner can normally be reached Monday-Friday, 10:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA POWERS
Examiner
Art Unit 1785



/LAURA C POWERS/Primary Examiner, Art Unit 1785